DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the second groove” lacking antecedent basis. Both a displacement groove and a first tongue groove were previously introduced in parent claim 1. It is unclear if one of these grooves is being referenced 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamberger, US 2014/0186104.
Regarding claim 1:
Hamberger discloses a set of essentially identical panels (refer to embodiment of Fig. 4) provided with a mechanical locking system comprising a displaceable tongue (54), which is arranged in a displacement groove (26) at a first edge of a first panel (2), and a first tongue groove (60) at a second edge of an adjacent second 5panel (4), the displaceable tongue is configured to cooperate with the first tongue groove for locking of the first and the second edge in a vertical direction, wherein the displacement groove comprises a first opening and the first tongue groove comprises a second opening, wherein the displaceable tongue comprises a first and a third surface (the tongue includes several surfaces) and the first tongue groove comprises a second (64) and fourth surface (62), wherein a first angle between the second 10surface and a front face of the second panel is greater than a second angle between the fourth surface and the front face (the surfaces curve upwardly, such that the first angle is greater than the second angle).

    PNG
    media_image1.png
    566
    770
    media_image1.png
    Greyscale

Regarding claim 3:
Hamberger discloses wherein the first angle is configured such that a small displacement of the displaceable tongue pushes the first and second panel together to the desired locked position, in which the front face of the second panel is essentially in the same vertical position as a front face of the first panel.

Claims 1, 8-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engstrom, US 2011/0173914.
Regarding claim 1:
Engstrom discloses a set of essentially identical panels (refer to embodiment of Fig. 1) provided with a mechanical locking system comprising a displaceable tongue (81), which is arranged in a displacement groove (37) at a first edge of a first panel (10), and a first tongue groove (71) at a second edge of an adjacent second 5panel (50), the displaceable tongue is configured to cooperate with the first tongue groove for locking of the first and the second edge in a vertical direction, wherein the displacement groove comprises a first opening and the first tongue groove comprises a second opening, wherein the displaceable tongue comprises a first and a third surface (tip and lower edge of portion 81) and the first tongue groove comprises a second (64b) and fourth surface (72), wherein a first angle between the second 10surface and a front face of the second panel is greater than a second angle between the fourth surface and the front face.
Regarding claim 8:
Engstrom discloses wherein a height of the first opening is greater than a height of the second opening (refer to Fig. 2c).
Regarding claim 9:
Engstrom discloses wherein the first and second openings are horizontally open and a vertical height of the second/displacement groove is greater than a vertical height of the first opening.
Regarding claim 10:
Engstrom discloses wherein a maximum height of the displacement groove is greater than a maximum height of the first tongue groove.
Regarding claims 11-13:
Engstrom discloses wherein an outer part of the tongue is provided with a recess (space between 82 and 89), wherein the recess comprises two surfaces arranged at an obtuse angle to each other, wherein the first recess surface of the recess is configured to cooperate with the first tongue groove for locking in the vertical direction.
Regarding claim 16:
Engstrom discloses wherein the mechanical locking system comprises a first locking strip, at the first edge, provided with a first locking element configured to cooperate for horizontal locking with a first locking groove at the second edge (refer to Figs. 2a-2c).
Regarding claim 17:
Engstrom discloses wherein the first locking strip is arranged at the first edge and an outer and lower part of the tongue is provided with a recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Engstrom, US 2011/0173914.
Regarding claim 14:
Engstrom appears to disclose wherein an angle between an upper surface of the tongue and the first recess surface is between about 5 and 15 degrees but does not expressly disclose it.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  

Claims 1-7, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al., US 2006/0101769 in view of Cappelle, EP1640530.
Regarding claim 1:
Pervan discloses a set of essentially identical panels (refer to embodiment of Fig. 6c) provided with a mechanical locking system comprising a displaceable tongue (30), which is arranged in a displacement groove (40) at a first edge of a first panel (1), and a first tongue groove (20) at a second edge of an adjacent second 5panel (1’), the displaceable tongue is configured to cooperate with the first tongue groove for locking of the first and the second edge in a vertical direction, wherein the displacement groove comprises a first opening and the first tongue groove comprises a second opening, wherein the displaceable tongue comprises a first and a third surface (the tongue includes several surfaces) and the first tongue groove comprises a second surface (along base of 20).
Pervan does not expressly disclose second and fourth surfaces with relative angles as claimed.
Cappelle discloses a set of essentially identical panels having a tongue-groove connection wherein the displaceable tongue comprises a first and a third surface (the tongue includes several surfaces, refer to Fig. 11) and the first tongue groove comprises a second and fourth surface, wherein a first angle between the second 10surface and a front face of the second panel is greater than a second angle between the fourth surface and the front face (refer to Fig. 11 reproduced and annotated below).




    PNG
    media_image2.png
    570
    822
    media_image2.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate respective first through fourth surfaces on the tongue and tongue groove of Pervan as suggested by Cappelle in order to provide a pretension when the tongue and tongue groove engage reducing creaking noises (para. 0003 of Cappelle).
Regarding claim 2:
Pervan modified in view of Cappelle discloses wherein the first surface of the displaceable tongue is configured to cooperate with the second surface of the tongue groove under a first load on 15the mechanical locking system and the third surface of the displaceable tongue is configured to cooperate with the fourth surface of the tongue groove under a second load on the mechanical locking system, wherein the first load corresponds to a load under normal condition and the second load correspond to an increased load. 
Regarding claim 3:
Pervan in view of Cappelle discloses wherein the first angle is configured such that a small displacement of the displaceable tongue pushes the first and the second panel together to the desired locked position, in which the front face of the second panel is essentially in the same vertical position as a front face of the first panel.  
Regarding claim 4:
Cappelle discloses wherein the second angle is configured such that the third and the fourth surface are able to carry a greater load and that the displaceable tongue is prevented from being pushed out from the first tongue groove.
Regarding claims 5-7:
Cappelle appears to discloses wherein the first angle is in the range of 30 to 45 degrees and the second angle is in the range of about 10 to 25 deg, wherein the difference between angles is 10 to 35 deg. 
Cappelle does not expressly disclose these specific angle ranges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Refer to MPEP § 2144.05.  
Regarding claim 15:
Pervan discloses wherein the thickness o the panels is in the range of 3 to 10mm (para. 003).
Regarding claim 16:
Pervan discloses wherein the mechanical locking system comprises a first locking strip, at the first edge, provided with a first locking element configured to cooperate for horizontal locking with a first locking groove at the second edge (refer to Figs. 10c-12f).
Regarding claim 18:
Pervan discloses wherein the panels are rectangular and the mechanical locking system comprises a second locking strip, at a third edge, provided with a second locking element configured to cooperate for horizontal locking with a second locking groove at the fourth edge of an adjacent third panel (refer to Figs. 10c-12f).
Regarding claim 19:
Pervan discloses wherein a first upper surface of the first locking strip is arranged in a same plane as a second upper surface of the second locking strip.
Regarding claim 20:
Pervan discloses wherein the mechanical locking system at the third and fourth edge is configured to be assembled by an angling motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633